IN THE SUPREIVIE COURT OF THE STATE OF DELAWARE

JOANNA SWOMLEY and
LAWRENCE BROCCHINI, No. 180, 2015
Plaintiffs Below,
Appellants, Court Below—Court of Chancery

of the State of Delaware

V. CA. No. 9355-VCL

MARTIN SCI-ILECHT, JOSEPH
MARTIN, KENNETH BRADLEY,
and SYNQOR HOLDINGS, LLC,

Defendants Below,
Appellees.

WWWWOOJQOOOODOO'JOODOOOOO'JOOOOO'JOO'J

Submitted: November 18, 2015
Decided: November 19, 2015

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGIH‘I, and
SEITZ, Justices, constituting the Court en Banc.

O R D E R
This 19th day of November 2015, having considered this matter on the briefs
ﬁled by the parties and after oral argument, the Court has concluded that the ﬁnal

judgment of the Court of Chancery should be afﬁrmed for the reasons stated in its

August 27, 2014 bench ruling.
NOW, THEREFORE, IT IS ORDERED that the ﬁnal judgment of the Court

of Chancery is AFFIRMED.

BY THE COURT:

5 5:9,, 51W

Justice